Citation Nr: 9921672	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1954.  The veteran died in November 1995.  The appellant 
seeks benefits as the veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1. The veteran died of complications from heart disease.  

2.  There is no medical evidence linking the cause of the 
veteran's death to medical treatment received through a VA 
facility, including a flu shot administered approximately two 
weeks prior to his death.  


CONCLUSION OF LAW

The appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

Service connection was not in effect for any disability 
during the veteran's lifetime.  The appellant contends that 
the veteran's death was caused by treatment received through 
a VA facility.  More specifically, she maintains that a flu 
shot administered by the VA aggravated the underlying cause 
of the veteran's death.  Thus, the appellant seeks disability 
compensation under the provisions of Section 1151 of Title 
38, United States Code, which provides entitlement to 
monetary benefits for disability or death due to injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under that version of 38 C.F.R. § 3.358(c)(3) compensation 
was precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.

However, effective October 1, 1997, § 1151, was amended by 
Congress.  See section 422(a) of PL 104-204.  As applicable 
here, recently Public Law 104-204, Title IV, § 422(a), (c), 
Sept. 26, 1996, 110 Stat. 2926, 2927 was enacted which 
reinstates the element of "carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of [VA] in furnishing the hospital care, medical 
or surgical treatment, or examination; or an event not 
reasonably foreseeable."

However, VAOGCPREC 40-97 in December 1997 concluded that all 
claims for benefits under 38 U.S.C. § 1151, which governs 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date. The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. § 
7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (1998). Here, the claim was filed prior to October 1, 
1997, and, thus, the claim must be adjudicated under the old 
interpretation of 38 U.S.C. § 1151 which provided that fault 
or negligence was not required.

The Board notes that VA subsequently amended the regulations 
regarding the implementation of 38 U.S.C.A. § 1151 to reflect 
Congress' recent amendment of that statute.  Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation 
Services, 63 Fed. Reg. 45,004-45,007 (1998).  However, 
effective January 8, 1999, VA rescinded its amendments to the 
regulations. Additional Disability or Death Due to Hospital 
Care, Medical or Surgical Treatment, Examination, or Training 
and Rehabilitation Services, 64 Fed. Reg. 1131-1132 (1999).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well-grounded.

A death certificate associated with the claims file reflects 
that the veteran died in November 1995 and identifies the 
cause of death as arteriosclerotic cardiovascular disease.  
It was noted that the approximate interval between the onset 
of his fatal heart disease and death had been "years."  

While VA records show that the veteran received a flu shot in 
October 1995, the claims file contains no medical evidence 
linking the veteran's death to the flu shot received by the 
veteran or any other VA treatment.  

Medical evidence before the Board includes November 1995 
hospital records which show that the veteran was seen in an 
emergency room with a complaint of shortness of breath of two 
weeks duration; the veteran stated that he had been sick with 
shortness of breath during that time after taking a flu shot.  
He denied fever or chills.  The veteran was admitted and 
treated for arrhythmia and acute congestive heart failure 
with pulmonary edema.  Past medical history included 
congestive heart failure and poorly controlled diabetes.  
Following further work-up, the diagnoses were recorded as 
organic heart disease, respiratory failure secondary to 
congestive heart disease, and pleural effusion.  Another 
report associated with treatment provided during that period 
of hospitalization notes a reference to an increase in 
temperature during the course of the veteran's treatment and 
a history provided by the veteran's daughter of having 
received the influenza and pneumococcal vaccine.  None of the 
evidence associated with the claims file reflects an opinion 
that the veteran's prior vaccinations aggravated an 
underlying condition implicated in the veteran's death, 
hastened or lent assistance to produce the veteran's death, 
see 38 C.F.R. § 3.312(c), or otherwise played a role in 
giving rise to the veteran's death.  In fact, the November 
1995 entry that contains a reference to a history of prior 
vaccinations reflects a conclusion that the veteran did not 
have a primary infectious process.  Without medical evidence 
linking the veteran's death to treatment received through a 
VA facility, the appellant's claim is not well grounded. 

The Board has considered the fact that, upon hospital 
admission with two days of his death, the veteran did give a 
history of being sick with shortness of breath for two weeks 
after receiving a flu shot.  However, in reviewing the 
subsequent medical work-up, which included clinical 
evaluations and laboratory studies, and the terminal hospital 
discharge summary, the Board finds no indication that the 
veteran's fatal heart disease was related in any way to a flu 
shot or any other VA treatment.  It is apparent that the 
veteran had a longstanding history of heart disease, 
including congestive heart failure, and the relevant medical 
records indicate that he developed complications from that 
illness, including pulmonary edema, which resulted in his 
death.  There is no medical opinion that suggests that a flu 
shot two weeks earlier played any causative role in the 
veteran's death.   

The Board has considered the argument made on behalf of and 
by the appellant that the veteran's death was causally linked 
to a flu shot administered by the VA.  However, the appellant 
and her attorney, being laypersons, are not competent to give 
an opinion regarding medical causation or diagnosis, and 
their statements on such matters do not serve to make the 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

